Lummus, J.
The plaintiff Mary W. Fitzgerald, on January 14, 1942, at half past four in the afternoon, was operating an automobile owned by the plaintiff Aileen Fitzgerald, in which were riding, apparently as guests, the plaintiffs Agnes Paquette, Eleanor Paquette, Emma White, and Robert White. The place was the main highway from Boston to Haverhill, about forty feet wide, with two lanes for northerly traffic and two lanes for southerly traffic. Three *432automobiles were proceeding northerly pn the east side of the road, about two car lengths apart, at a rate of fifteen miles an hour, according to evidence for the plaintiffs. In order, from front to rear, they were the Brenner, Kent and Fitzgerald automobiles. The defendant testified that he was operating an automobile.going southerly, on the west side of the road, at a speed of twenty-five miles an hour. There was ice on the road.
There was evidence that the Brenner automobile skidded to its left, toward the center of the road, but righted itself and went on. At the same time the Kent automobile skidded, and went to its right into a snowbank. The Fitzgerald automobile, following, struck the Kent automobile, and then swerved to the left into the path of the defendant’s automobile with which it collided. The Fitzgerald automobile was damaged, and all persons in it suffered bodily injuries.
The defendant testified that he saw the three automobiles going northerly on the easterly side of the road; that when the Brenner automobile skidded, he was at least a hundred yards away from it; ttiaF*although he did not lmow~wEeEEer or~not the Brenner automobile would come across the road, he did nothing but "kept driving straight ahead”; that he saw what happened to the Kent automobile, but turned his head straight ahead so that he did not see what the Fitzgerald automobile did until he noticed out of the corner of his eye an automobile coming across the road in front of him; that he did nothing to stop his automobile or to slow down.
After verdicts for the plaintiffs, the judge under leave reserved entered verdicts for the defendant. The question reported is whether that action was correct.
The evidence warranted a finding that the defendant, seeing the likelihood of a collision, failed to exercise reasonable care to prevent it.
The plaintiffs, other than Mary W. Fitzgerald, are not shown to have borne such a relation to her as to be affected by her conduct. Shultz v. Old Colony Street Railway, 193 Mass. 309. Bessey v. Salemme, 302 Mass. 188. There was *433no evidence of personal negligence on their part. And Mary W. Fitzgerald was not shown to have been guilty of contributory negligence as matter of law. G. L. (Ter. Ed.) c. 231, § 85. The negligence or due care of the operators of the colliding vehicles was for the jury. Nash v. Heald, 306 Mass. 518, 520. Brightman v. Blanchette, 307 Mass. 584, 586, 587. There was error in entering verdicts for the defendant.

Judgments for the plaintiffs on the verdicts returned by the jury.